      Case 1:19-cv-09885-AJN-KHP Document 100 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         08/10/2021
IAN-CARLOS MARTINEZ,

                                     Plaintiff,                  ORDER CONVERTING
                                                             SETTLEMENT CONFERENCE TO
                       -against-                                       VIDEO

 NEW YORK POLICE DEPARTMENT, et al.,                             19-CV-9885 (AJN) (KHP)


                                    Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

        The settlement conference in this matter previously scheduled for Monday, August 16,

2021 at 10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York,

New York is hereby converted to Microsoft Teams. Counsel for the parties will be sent an

invitation by Judge Parker’s chambers prior to the scheduled conference date.



Dated: New York, New York
       August 10, 2021
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
